IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES H. ADKINS,                    §
                                      §      No. 395, 2016
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. ID No. 1407018904
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: October 25, 2016
                         Decided:   November 7, 2016
                                ORDER
      This 7th day of November 2016, it appears to the Court that, on October 7,

2016, the Chief Deputy Clerk issued a notice directing the appellant, Charles H.

Adkins, to show cause why this appeal should not be dismissed for Adkins’ failure

to file the opening brief that was due on September 26, 2016. Adkins has not

responded to the notice to show cause within the required ten-day period. As a

result, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                              Justice